DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 5, 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over CN101319085 to Chunhai et al. in view of US 2011/0319564 to Corley et al.  For the purposes of examination, citations for Chunhai et al. will be taken from an English-language abstract and a machine translation of the document obtained from the European Patent Office.
Regarding Claims 1, 4, and 5.  Chunhai et al. teaches a foaming material comprising:
an epoxide resin, which may be based upon bisphenol A, in an amount of 50 to 90 weight percent (Abstract, [0030], [0038], and [0039]); 
an azo compound as a foaming agent, which is provided in a preferred amount of 0.15 to 10 weight percent (Abstract and [0030]); 
a surface-active agent/surfactant, which is provided in an amount of 0.1 to 5 percent (Abstract); and
 an amine curing agent, which is provided in a preferred amount of 10 to 30 weight percent (Abstract and [0030]).  
With respect to the amount of epoxy resin and curing agent, it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05)
Chunhai et al. does not expressly teach the bisphenol A-based epoxy resin is additionally based on epichlorohydrin or that it further comprises 1,6-hexanediol diglycidyl ether.  However, Corley et al. teaches the concept of reacting an epoxy resin component, e.g. bisphenol A, with epichlorohydrin [0039 - 0041].  Corley et al. further teaches 1,6-hexanediol diglycidyl ether as a diluent for such resins [0044; 0046].  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to react epichlorohydrin with bisphenol A to prepare the bisphenol A-based epoxy resin of Chunhai et al., as well as to combine this resin with 1,6-hexanediol diglycidyl ether as taught by Corley et al.  The motivation to provide a bisphenol A-(epichlorohydrin) epoxy resin would have been that epoxy resins based upon bisphenol A and epichlorohydrin are the most widely used epoxy resins in commercial applications due to their excellent adhesion, toughness, wear resistance, and chemical resistance properties.  The motivation to provide 1,6-hexanediol diglycidyl ether would have been that, as Corley et al. teaches that 1,6-hexanediol diglycidyl ether is known in the art as a diluent for epoxy resins [0044; 0046], combining the epoxy resin of Chunhai et al. therewith would have been expected to reduce its viscosity for ease of handling, mixing, and transferring.
Regarding Claim 7.  Chunhai et al. teaches the foamable resin composition of Claim 1 wherein the azo compound is present in a preferred amount of 0.15 to 10 weight percent [0025].  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05)
Regarding Claim 10.  Chunhai et al. teaches the foamable resin composition of Claim 1 wherein the surfactant is present in an amount of 0.1 to 5 weight percent (Abstract).  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05).
Regarding Claim 11.  Chunhai et al. teaches the foamable resin composition of Claim 1 wherein the azo compound is provided in an amount of 0.1 to 15 weight percent and the surfactant is present in an amount of 0.1 to 5 weight percent (Abstract).  The ratio of nitrogen gas-generating compound to the surfactant can be calculated to be in the range of 0.02:1 – 150:1.  Again, it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05)

Claims 6, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over CN101319085 to Chunhai et al. in view of US 2011/0319564 to Corley et al., as applied to Claim 1 above, and further in view of US 2004/0152804 to Inoue.
Regarding Claim 6.  Chunhai et al. teaches the foamable resin composition of Claim 1 but does not expressly teach the azo foaming agent is azodicarbonamide.  However, Inoue also teaches a foamable resin composition in which azodicarbonamide is suitably used as a foaming agent [0025].  Chunhai et al. and Inoue are analogous art as they are from the same field of endeavor, namely epoxy resin foam compositions.  Before the effective filing date of the instantly claimed invention, it would have been obvious to provide azodicarbonamide, as taught by Inoue, as the azo foaming agent in Chunhai et al.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Inoue shows that azodicarbonamide is known in the art as an azo foaming agent for epoxy resin compositions [0025].
Regarding Claims 12 and 13.  Chunhai et al. teaches the foamable resin composition of Claim 1 wherein the curing agent may be an aliphatic amine [0030] but does not expressly set forth suitable species thereof.  However, Inoue also teaches a foamable resin composition in which the curing agent may be diethylene triamine [0016].  Before the effective filing date of the instantly claimed invention, it would have been obvious to provide diethylene triamine, as taught by Inoue, as the aliphatic amine curing agent in Chunhai et al.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Inoue shows that diethylene triamine is known in the art as an aliphatic amine curing agent for epoxy resin foam compositions [0016].

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15 and 17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not teach a foamable resin composition comprising all of the instantly claimed components in the instantly claimed amounts, including a hydroxysultaine surfactant in an amount of 1 to 5%.  
CN101319085 to Chunhai et al. corresponds to the closest prior art, teaching an epoxy-based foamable resin composition comprising many of the instantly claimed ingredients in the claimed amounts.  However, Chunhai et al. requires the surfactant used to form the composition be selected from one or more of a cationic surfactant, alkylphenol polyglycol ether, and silicone oil.  Though US 2008/0015962 to Welton et al. also teaches an epoxy resin foaming composition in which a mixture comprising cocoamidopropyl hydroxysultaine may be provided, this surfactant does not correspond to any of the types of surfactants required by Chunhai et al.  Nor does the Welton et al. reference guide one of skill in the art to specifically provide a hydroxysultaine surfactant in an epoxy-based foam composition in the amount required by the instant claims.   



Response to Arguments
Applicant's arguments filed July 26, 2022 have been fully considered but they are not persuasive because:
A) Applicant’s arguments with respect to Welton are hereby moot, as the reference is no longer applied in the rejections of the instant claims.
B) Applicant argues that Chunhai fails to disclose a composition containing an epoxy resin that is a bisphenol-A-epichlorohydrin resin modified with oxirane mono [(C12-C14 alkyloxy)methyl] derivatives or with 1,6-hexanediol diglycidyl ether.  Applicant further argues that none of the applied secondary references remedy this deficiency.  However, it is the Office’s position that this limitation is rendered obvious by the combination of Chunhai with Corley.  Corley teaches the concept of reacting an epoxy resin component, e.g. bisphenol A, with epichlorohydrin [0039 - 0041].  Corley et al. further teaches 1,6-hexanediol diglycidyl ether as a diluent for such resins [0044; 0046].  For the reasons detailed in the corresponding rejection of Claim 1 under 35 U.S.C. 103 above, it is the Office’s position that it would have been obvious to a person of ordinary skill in the art to react epichlorohydrin with bisphenol A to prepare the bisphenol A-based epoxy resin of Chunhai et al., as well as to combine this resin with 1,6-hexanediol diglycidyl ether.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764